DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 9/21/2021.
In this amendment, claims 1 and 14 are amended and claims 1-18 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant’s arguments, see page 7, filed 9/21/2021, with respect to the rejection of claims 1-9 and 14-18 under 35 U.S.C. 101 and they are persuasive.  Examiner has withdrawn the rejection of claims 1-9 and 14-18 under 35 U.S.C. 101.  

Examiner has fully considered Applicant's arguments, see pages 8-9, filed 9/21/2021, with respect to the rejection of claims under 35 U.S.C. 102 but they are not persuasive.
On pages 8-9, Applicant first addresses the rejection of claim 10.  Applicant recites portions of claim 10 and asserts that Varadarajan does not explicitly disclose some limitations of the schedule.  In particular, Applicant argues that Varadarajan does not disclose the limitations that the schedule indicates the transmission of one instance of one stream and at least two instances of another stream.  Applicant points to paragraph 0034, for example, which lists a number of outputs of the NST (Network Scheduling and Configuration Tool) and suggests that this list omits the redundancy information.  


On page 9, Applicant addresses the rejection of claim 14.  Applicant asserts that Varadarajan does not teach a schedule having the level of specificity as that in claim 14.  Specifically, Applicant highlights the limitation related to transmitting a first plurality of streams via a first port and a second plurality of streams via a second port.  
Examiner respectfully disagrees.  As noted in the rejection, Varadarajan discloses a schedule that specifies particular ports to be used for the various flows/streams it schedules.  See paragraph 0046, for example.  Examiner maintains that Varadarajan anticipates the current language of claim 14.  

Examiner has fully considered Applicant's arguments, see page 10, filed 9/21/2021, with respect to the rejection of claims under 35 U.S.C. 103 but they are not persuasive.  
On page 10, Applicant addresses the rejection of claim 1.  Applicant argues that it would not be obvious to modify Varadarajan with the teaching of Apostolopoulos to schedule a first stream over a first path and a second stream over a second path.  Applicant suggests that Varadarajan is vague regarding the schedule’s contents.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-12, 14, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2016/0294721 to Varadarajan et al.

Regarding claim 10, Varadarajan discloses an apparatus, comprising:
a processor (see processing unit 304 of Figure 3, for example); and 
memory having program instructions stored therein that are executable by the processor to cause to the apparatus to perform operations including (see memory 306 and instructions 308 of Figure 3, for example): 
storing a schedule for a network that includes a plurality of nodes, wherein the schedule instructs the apparatus to communicate a plurality of streams including a first stream and a second stream (the NST (network scheduling and configuration tool) creates a schedule for the network as disclosed throughout; see paragraphs 0046 and 0063, for example, which discloses that the NST generates a schedule table with entries for each of multiple streams (VLs/virtual links)); see also paragraph 0046, which gives an example of how a timeslot can be indicated in a schedule table entry; see also paragraph 0070)), wherein the schedule specifies that a single instance of the first stream is to be sent to a first of the plurality of nodes and at least two instances of the second stream are to be sent to a second of the plurality of nodes (disclosed throughout; paragraph 0048, for example, which indicates that some streams can be redundantly transmitted over 2 or 3 network planes (paths); that is some streams (virtual links) are sent without using redundancy (see paragraph 0049, for example, which describes an example where RC and BE streams are not transmitted redundantly) and thus only a single instance is transmitted and other streams are sent by redundantly transmitting multiple instances over multiple paths), and wherein the schedule specifies time slots when the first and second streams are to be sent (disclosed throughout; for example, the schedule includes a time slot for the first and second streams (see paragraph 0037, for example, which indicates that the NST determines scheduling tables to send to the various nodes (end stations and switches)); 
causing a single instance of the first stream to be sent to the first node (see paragraphs 0048 and 0049 as discussed above); and 
causing at least two instances of the second stream to be sent to the second node (see paragraph 0048 as discussed above).

14, Varadarajan discloses a method, comprising: 
a computer system receiving information about a network, wherein the network includes a plurality of nodes, wherein the information indicates that a first of the plurality of nodes includes a network interface having a first port and a second port (disclosed throughout; as disclosed throughout, the NST in Varadarajan computes a schedule for the network nodes which includes paths determined using one of a number of algorithms; for example, in paragraphs 0055 and 0070, the shortest path algorithm is used to determine a path between two end stations, based on the number of hops; the hops used by the NST are clearly information about the network; further, the network nodes comprise one or a plurality of input and output ports as indicated in Figure 4; additionally, the schedule generated by the NST indicates which ports are to be used (see an example entry in paragraph 0046), and thus the NST receives information about these ports); 
the computer system receiving traffic information that identifies a plurality of streams that are to be communicated between the plurality of nodes (disclosed throughout; the streams are the virtual links (VLs) discussed throughout; the scheduling is performed based on traffic information which indicates demands for the particular stream/VL; for example, traffic information for time triggered (TT) and rate constrained (RC) (including scheduled rate constrained (SCHRC)) type of traffic flows includes a guaranteed bandwidth, and delay guarantees (see paragraphs 0039, 0040, and 0052, for example); see also, the VL inputs described in paragraph 0032 (including payload size, traffic class, transmit rate, schedule type), which are also traffic information corresponding to each stream (VL/virtual link) and identify the plurality of streams/virtual links to be transmitted through the network); and 
the computer system determining a schedule for communicating the plurality of streams, wherein the schedule indicates that the first node is to communicate a first of the plurality of streams via the first port and a second of the plurality of streams via the second port (the NST (network scheduling and configuration tool) creates a schedule for the network as disclosed throughout; see paragraphs 0046 and 0063, for example, which discloses that the NST generates a schedule table with entries for each of multiple streams (VLs/virtual links); further, the schedule specifies the port(s) to which the frames corresponding to a particular stream/virtual link are to be transmitted as indicated throughout (see paragraphs 0038 and 0046, for example)), and wherein the schedule specifies time slots when the first and second streams are to be sent (disclosed throughout; for example, the schedule includes a time slot for the first and second streams (see paragraph 0037, for example, which indicates that the NST determines scheduling tables to send to the various nodes (end stations and switches)); and 
based on the determined schedule, the computer system causing the first stream to be communicated via the first port and the second stream to be communicated via the second port (disclosed throughout; see paragraph 0048, for example).  
 
Regarding claim 11, Varadarajan discloses the limitation of receiving another stream from one of the plurality of nodes, wherein the schedule specifies when the other stream is to be received (as disclosed throughout, the nodes in the network (such as the switches) process a plurality of streams (virtual links) based on the schedule and thus receive another stream from one of the plurality of nodes based on information specified in the schedule; for example, see paragraph 0070, which describes that the schedule (indicated via the switch routing tables) indicates how to process each of a plurality of virtual link/VLs/streams).

Regarding claim 12, Varadarajan discloses the limitation that the schedule instructs the apparatus to send the first stream via a first network port of the apparatus and the second stream via a second network port of the apparatus (disclosed throughout; the schedule specifies the port(s) to which the frames corresponding to a particular stream/virtual link are to be transmitted as indicated throughout (see paragraphs 0038 and 0046, for example)).

Regarding claim 18, Varadarajan discloses the limitation that the plurality of nodes include one or more electronic control units (ECUs) (disclosed throughout; each of the nodes in Figure 4A, for example, is electronic and performs some control and is thus reasonably interpreted as an electronic control unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0294721 to Varadarajan et al in view of U.S. Patent Application Publication 2002/0114332 to Apostolopoulos et al.

Regarding claim 1, Varadarajan discloses a non-transitory computer readable medium having program instructions stored thereon that are executable by a computer system to cause the computer system to perform operations comprising: 
receiving topology information describing resources of a network that are usable to communicate a plurality of streams among nodes in the network, wherein the topology information includes information about a first path and a second path connecting two nodes (disclosed throughout; as disclosed throughout, the NST in Varadarajan computes a schedule for the network nodes which includes paths determined using one of a number of algorithms; for example, in paragraphs 0055 and 0070, the shortest path algorithm is used to determine a path between two end stations, based on the number of hops; the hops used by the NST are clearly topology information about a first path and a second path); 
receiving traffic information describing demands for communicating the plurality of streams, wherein the traffic information indicates demands for communicating a first stream and a second stream between the two nodes (the streams are the virtual links (VLs) discussed throughout; the scheduling is performed based on traffic information which indicates demands for the particular stream/VL; for example, traffic information for time triggered (TT) and rate constrained (RC) (including scheduled rate constrained (SCHRC)) type of traffic flows includes a guaranteed bandwidth, and delay guarantees (see paragraphs 0039, 0040, and 0052, for example); see also, the VL inputs described in paragraph 0032 (including payload size, traffic class, transmit rate, schedule type), which are also traffic information corresponding to each stream (VL/virtual link)); and 
determining, using the topology information and the traffic information, a network schedule, wherein the network schedule indicates a time slot when the first stream is to be communicated and indicates a time slot when the second stream is to be communicated (the NST (network scheduling and configuration tool) creates a schedule for the network as disclosed throughout; see paragraphs 0046 and 0063, for example, which discloses that the NST generates a schedule table with entries for each of multiple streams (VLs/virtual links); further, as indicated in paragraphs 0055 and 0070, for example, the schedule is based on paths which are 
Varadarajan does not explicitly disclose the limitations that the schedule indicates that the first stream is to be communicated over the first path and that the second stream is to be communicated over the second path, the limitations that based on the network schedule: causing the first stream to be sent via the first path; and causing the second stream to be sent via the second node, or the corresponding limitations that the schedules timeslots correspond to the above paths.  However, this is known in the art.  Consider Apostolopoulos, for example, which describes a system that sends a first stream over a first path and a second stream over a second path (see paragraph 0048, for example).  Further, the first path and second path are determined based on both topology information and traffic information as indicated throughout.  For example, the system utilizes network information and route information to determine the paths on which to send the different streams as well as QoS requirements for the streams (see paragraph 0047).  Apostolopoulos describes a number of different elements and embodiments that can be flexibly used to implement the concepts illustrated in Figure 1.  For example, an external device (path-diversity service 1110) can direct the paths that each stream should use as indicated in Figure 11.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Varadarajan and Apostolopoulos to explicitly disclose different paths 

Regarding claim 2, Varadarajan, modified, discloses the limitations wherein the topology information indicates a supported bandwidth for the first path and a supported bandwidth for the second path (as indicated above, the combination of Varadarajan and Apostolopoulos discloses a system which utilizes input such as QoS requirements (including desired transmit rate/bandwidth and minimum bandwidth – see paragraph 0032 of Varadarajan and paragraph 0047 of Apostolopoulos) and network information to determine first and second paths for the first and second streams; clearly, the network information indicates whether the various potential paths in the network can support the requested communication requirements for the streams/virtual links in order to return an appropriate path); the traffic information indicates a desired bandwidth as a demand for communicating the first stream (see paragraph 0032, for example, which indicates that the traffic information (VL inputs) includes the transmit rate (desired bandwidth); see also the QoS requirements in paragraph 0047 and others in Apostolopoulos); and wherein the determining includes selecting the first path for communicating the first stream based on the supported bandwidths and the desired bandwidth (as indicated above, the combination of Varadarajan and Apostolopoulos discloses a system which utilizes input such as QoS requirements (including desired transmit rate/bandwidth and minimum bandwidth – see paragraph 0032 of Varadarajan and paragraph 0047 of Apostolopoulos) and network information to determine first and second paths for the first and 

Regarding claim 3, Varadarajan, modified, discloses the limitations that the traffic information indicates that a third stream is to be communicated redundantly to a first node in the network (see paragraph 0048, for example, which indicates that “TT frames can be redundantly transmitted over 2 (or 3) network planes with a TT redundancy management protocol”); and wherein the determining includes identifying two paths for communicating two instances of the third stream to the first node, and wherein the network schedule indicates the two paths for communicating the two instances (see paragraph 0048, for example; as indicated above, frames for a virtual link (stream) can be redundantly transmitted over multiple (2 or 3) network planes (paths) according to the schedule).

Regarding claim 7, Varadarajan, modified, discloses the limitations that the nodes include one or more switches, and wherein the network schedule indicates when the one or more switches are to communicate the first and second streams (disclosed throughout; see the switches 404 of Figures 4A and 4B, for example, as well as paragraphs 0046 and 0070, which disclose that the schedule table configures switches to communicate the streams/virtual links).

Regarding claim 8, Varadarajan, modified, discloses the limitation of distributing the network schedule to the nodes in the network, wherein the network schedule is usable by the nodes to ensure that the demands for communicating the plurality of streams are satisfied (disclosed throughout; see paragraphs 0046 and 0070, for example, which disclose that the 

Regarding claim 9, Varadarajan, modified, discloses the limitation that the first stream is of a first type having a particular rate constraint, and wherein the second stream is of a second type that is communicated at a recurring interval (disclosed throughout; the streams are one of several types including rate constrained (RC) and time triggered (TT); see paragraph 0038, for example; clearly the rate constrained streams have a rate constraint and the time triggered streams occur at a recurring interval).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0294721 to Varadarajan et al in view of U.S. Patent Application Publication 2002/0114332 to Apostolopoulos et al in view of U.S. Patent Application Publication 2008/0279204 to Pratt et al.

Regarding claim 5, Varadarajan, modified, discloses the limitations of parent claim 1 as indicated above.  Varadarajan does not explicitly disclose the limitations of claim 6 that the determining includes building, from the topology information, a graph representative of the network.  However, Pratt discloses a system for generating a network schedule similar to that of Varadarajan.  Pratt discloses using a graph representative of the network to determine the schedule.  See paragraphs 0130-0131, for example, which disclose that “the network manager 27 may analyze the topology of the network 14 or 300 first, construct the network graph 67, and then proceed to build a network schedule 69 in view of the network graph 67 and device-specific 

Regarding claim 6, Varadarajan, modified, discloses the limitations that the determining includes: using the graph to select an initial set of time slots for a first type of stream in the plurality of streams; and using the graph to select a subsequent set of time slots for a second type of stream in the plurality of streams.  Specifically, Varadarajan discloses that the time slots are scheduled in order of stream type (see paragraph 0146, for example, which states “[t]he TT virtual links are scheduled prior to the SCHRC virtual links as discussed above”).  As noted in Figures 10-14 and the accompanying descriptions, Varadarajan discloses scheduling transmission in different timeslots by allocating streams to different time bins in the order of the stream type (TT before SCHRC, for example).  Further, in the above combination, Varadarajan, modified, utilizes a graph to determine the schedule of the streams.  Therefore, the above combination discloses the limitations of claim 7.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0294721 to Varadarajan et al in view of U.S. Patent Application Publication 2016/0335073 to Hong.

13, Varadarajan discloses the limitations of parent claim 11 as indicated above.  Varadarajan does not explicitly disclose the limitations of claim 15 of receiving a software update for the apparatus via a wide area network, wherein the software update includes the schedule.  However, Hong discloses a system for updating software for a vehicle which includes a network, such as a controller area network (see the abstract and paragraphs 0003 and 0006-0010, for example).  As disclosed throughout, the software update can include additional information such as a configuration file (see paragraph 0044, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Varadarajan to receive an update as suggested by Hong, for example.  Further, as suggested by Hong, it would have been obvious to include additional configuration information with the software update.  In the combination, it would have been obvious to include a configuration file such as the schedule table entries of Varadarajan.  The rationale for doing so would have been to ensure that the network (such as the vehicle in the combination) includes the most current features by updating the software.  Updating the configuration information such as the network schedule ensures that the updated software is properly configured.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0294721 to Varadarajan et al in view of U.S. Patent Application Publication 2013/0028072 to Addanki.

Regarding claim 17, Varadarajan discloses the limitations of parent claim 16 as indicated above.  Varadarajan does not explicitly disclose the limitations of claim 19 that the determining includes selecting the first port for the first stream and the second port for the second stream to balance loads across the first and second ports.  However, balancing network load across a number of ports is known in the art.  Consider Addanki, for example, which discloses the use of load balancing across multiple ports in paragraph 0006, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Varadarajan to perform the determining step to select one of the first and second ports for each stream to balance the load across ports.  The rationale for doing so would have been to effectively manage the network resources via the scheduling algorithm as suggested by Addanki.

Allowable Subject Matter
Claims 4, 15, and 16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner




/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        October 21, 2021